Case 1:18-cv-24407-UU Document 1 Entered on FLSD Docket 10/23/2018 Page 1 of 13


                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF FLORIDA

  MARCELO PENA,                                                           CLASS ACTION
  individually and on behalf of all others similarly
  situated,
                                                                    JURY TRIAL DEMANDED
        Plaintiff,

  vs.

  JOHN C. HEATH, ATTORNEY AT LAW, PLLC
  d/b/a LEXINGTON LAW FIRM,
  a Utah professional Limited Liability Company,

    Defendant.
  ______________________________________/

                                     CLASS ACTION COMPLAINT

            1.       Plaintiff, Marcelo Pena, brings this action against Defendant, John C. Heath,

 Attorney At Law, PLLC d/b/a Lexington Law Firm, to secure redress for violations of the

 Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227.

                                        NATURE OF THE ACTION

            2.       This is a putative class action pursuant to the Telephone Consumer Protection Act, 47

 U.S.C. § 227 et seq., (the “TCPA”).

            3.       Defendant sells credit repair and monitoring services to consumers. To promote its

 services, Defendant engages in unsolicited marketing, harming thousands of consumers in the process.

            4.       This case arises from Defendant’s unauthorized text messages to cellular

 subscribers who never provided Defendant with prior express consent, as well as cellular

 subscribers who expressly requested not to receive Defendant’s text messages.

            5.       Defendant has been sued before for violating the TCPA and was aware of the

 restrictions imposed upon it by the TCPA.
Case 1:18-cv-24407-UU Document 1 Entered on FLSD Docket 10/23/2018 Page 2 of 13


         6.      Through this action, Plaintiff seeks injunctive relief to halt Defendant’s illegal conduct,

 which has resulted in the invasion of privacy, harassment, aggravation, and disruption of the daily life

 of thousands of individuals. Plaintiff also seeks statutory damages on behalf of himself and members

 of the class, and any other available legal or equitable remedies.


                                     JURISDICTION AND VENUE

         7.      Jurisdiction is proper under 28 U.S.C. § 1331 as Plaintiff alleges violations of a federal

 statute. Jurisdiction is also proper under 28 U.S.C. § 1332(d)(2) because Plaintiff alleges a national class,

 which will result in at least one class member belonging to a different state than that of Defendant.

 Plaintiff seeks up to $1,500.00 (one-thousand-five-hundred dollars) in damages for each call, in

 violation of the TCPA, which, when aggregated among a proposed class numbering in the tens of

 thousands, or more, exceeds the $5,000,000.00 (five-million dollars) threshold for federal court

 jurisdiction under the Class Action Fairness Act (“CAFA”). Therefore, both the elements of diversity

 jurisdiction and CAFA jurisdiction are present.

         8.      Venue is proper in the United States District Court for the Southern District of Florida

 pursuant to 28 U.S.C. § 1391(b) and (c) because Defendant is deemed to reside in any judicial district

 in which it is subject to the court’s personal jurisdiction, and because Defendant provides and markets

 its services within this district thereby establishing sufficient contacts to subject it to personal

 jurisdiction. Further, Defendant’s tortious conduct against Plaintiff occurred within the State of Florida

 and, on information and belief, Defendant has sent the same text messages complained of by Plaintiff

 to other individuals within this judicial district, such that some of Defendant’s acts in making such calls

 have occurred within this district, subjecting Defendant to jurisdiction in the State of Florida.

                                                 PARTIES

         9.      Plaintiff is a natural person who, at all times relevant to this action, was a resident of

 Miami-Dade County, Florida.
Case 1:18-cv-24407-UU Document 1 Entered on FLSD Docket 10/23/2018 Page 3 of 13


           10.   Defendant is a Utah professional limited liability company whose principal office is

 located at 360 North Cutler Drive, Salt Lake City, Utah 84054. Defendant directs, markets, and provides

 its business activities throughout the State of Florida.

                                                THE TCPA

           11.   The TCPA prohibits: (1) any person from calling a cellular telephone number; (2) using

 an automatic telephone dialing system; (3) without the recipient’s prior express consent. 47 U.S.C. §

 227(b)(1)(A).

           12.   The TCPA defines an “automatic telephone dialing system” (“ATDS”) as “equipment

 that has the capacity - (A) to store or produce telephone numbers to be called, using a random or

 sequential number generator; and (B) to dial such numbers.” 47 U.S.C. § 227(a)(1).

           13.   In an action under the TCPA, a plaintiff must only show that the defendant “called a

 number assigned to a cellular telephone service using an automatic dialing system or prerecorded

 voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff'd, 755

 F.3d 1265 (11th Cir. 2014).

           14.   The Federal Communications Commission (“FCC”) is empowered to issue rules and

 regulations implementing the TCPA. According to the FCC’s findings, calls in violation of the TCPA

 are prohibited because, as Congress found, automated or prerecorded telephone calls are a greater

 nuisance and invasion of privacy than live solicitation calls, and such calls can be costly and

 inconvenient. The FCC also recognized that wireless customers are charged for incoming calls whether

 they pay in advance or after the minutes are used. Rules and Regulations Implementing the Telephone

 Consumer Protection Act of 1991, CG Docket No. 02-278, Report and Order, 18 FCC Rcd 14014

 (2003).

           15.   In 2012, the FCC issued an order tightening the restrictions for automated telemarketing

 calls, requiring “prior express written consent” for such calls to wireless numbers. See In the Matter of
Case 1:18-cv-24407-UU Document 1 Entered on FLSD Docket 10/23/2018 Page 4 of 13


 Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R. 1830, 1838 ¶ 20

 (Feb. 15, 2012) (emphasis supplied).

         16.     To obtain express written consent for telemarketing calls, a defendant must establish

 that it secured the plaintiff’s signature in a form that gives the plaintiff a “‘clear and conspicuous

 disclosure’ of the consequences of providing the requested consent….and having received this

 information, agrees unambiguously to receive such calls at a telephone number the [plaintiff]

 designates.” In re Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R.

 1830, 1837 ¶ 18, 1838 ¶ 20, 1844 ¶ 33, 1857 ¶ 66, 1858 ¶ 71 (F.C.C. Feb. 15, 2012).

         17.     The TCPA regulations promulgated by the FCC define “telemarketing” as “the

 initiation of a telephone call or message for the purpose of encouraging the purchase or rental of, or

 investment in, property, goods, or services.” 47 C.F.R. § 64.1200(f)(12). In determining whether a

 communication constitutes telemarketing, a court must evaluate the ultimate purpose of the

 communication. See Golan v. Veritas Entm't, LLC, 788 F.3d 814, 820 (8th Cir. 2015).

         18.     “Neither the TCPA nor its implementing regulations ‘require an explicit mention of a

 good, product, or service’ where the implication of an improper purpose is ‘clear from the context.’”

 Id. (citing Chesbro v. Best Buy Stores, L.P., 705 F.3d 913, 918 (9th Cir. 2012)).

         19.     “‘Telemarketing’ occurs when the context of a call indicates that it was initiated and

 transmitted to a person for the purpose of promoting property, goods, or services.” Golan, 788 F.3d at

 820 (citing 47 C.F.R. § 64.1200(a)(2)(iii); 47 C.F.R. § 64.1200(f)(12); In re Rules and Regulations

 Implementing the Telephone Consumer Protection Act of 1991, 18 F.C.C. Rcd at 14098 ¶ 141, 2003

 WL 21517853, at *49).

         20.     The FCC has explained that calls motivated in part by the intent to sell property, goods,

 or services are considered telemarketing under the TCPA.           See In re Rules and Regulations

 Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶¶ 139-142 (2003).
Case 1:18-cv-24407-UU Document 1 Entered on FLSD Docket 10/23/2018 Page 5 of 13


 This is true whether call recipients are encouraged to purchase, rent, or invest in property, goods, or

 services during the call or in the future. Id.

           21.   In other words, offers “that are part of an overall marketing campaign to sell

 property, goods, or services constitute” telemarketing under the TCPA. See In re Rules and

 Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶ 136

 (2003).

           22.   If a call is not deemed telemarketing, a defendant must nevertheless demonstrate that it

 obtained the plaintiff’s prior express consent. See In the Matter of Rules and Regulaions Implementing

 the Tel. Consumer Prot. Act of 1991, 30 FCC Rcd. 7961, 7991-92 (2015) (requiring express consent

 “for non-telemarketing and non-advertising calls”).

           23.   Further, the FCC has issued rulings and clarified that consumers are entitled to the same

 consent-based protections for text messages as they are for calls to wireless numbers. See Satterfield v.

 Simon & Schuster, Inc., 569 F.3d 946, 952 (9th Cir. 2009) (The FCC has determined that a text message

 falls within the meaning of “to make any call” in 47 U.S.C. § 227(b)(1)(A)); Toney v. Quality Res., Inc.,

 2014 WL 6757978, at *3 (N.D. Ill. Dec. 1, 2014) (Defendant bears the burden of showing that it

 obtained Plaintiff's prior express consent before sending him the text message). (emphasis added).

           24.   As recently held by the United States Court of Appeals for the Ninth Circuit:

 “Unsolicited telemarketing phone calls or text messages, by their nature, invade the privacy and disturb

 the solitude of their recipients. A plaintiff alleging a violation under the TCPA ‘need not allege any

 additional harm beyond the one Congress has identified.’” Van Patten v. Vertical Fitness Grp., No.

 14-55980, 2017 U.S. App. LEXIS 1591, at *12 (9th Cir. May 4, 2016) (quoting Spokeo, Inc. v.

 Robins, 136 S. Ct. 1540, 1549 (2016) (emphasis original)).




                                                  FACTS
Case 1:18-cv-24407-UU Document 1 Entered on FLSD Docket 10/23/2018 Page 6 of 13


         25.     On or about October 16, 2018, October 17, 2018, and October 18, 2018, Defendant sent

 the following telemarketing text messages to Plaintiff’s cellular telephone number ending in 9289 (the

 “9289 Number”):




          26.    Prior to receiving the text messages at issue, Plaintiff communicated to Defendant

 specifically not to send him any text messages or phone calls via recorded telephone call to

 Defendant.

          27.    Despite Plaintiff’s communication to opt-out, Defendant ignored Plaintiff’s opt-out

 demand and sent Plaintiff another automated message on August 10, 2018.

          28.    Defendant’s text messages were transmitted to Plaintiff’s cellular telephone, and within

 the time frame relevant to this action.
Case 1:18-cv-24407-UU Document 1 Entered on FLSD Docket 10/23/2018 Page 7 of 13


         29.     Defendant’s text messages constitute telemarketing because they encouraged the future

 purchase or investment in property, goods, or services, i.e., selling Plaintiff credit monitoring and repair

 services.

         30.     The information contained in the text message advertises Defendant’s specials for

 saving $50.00 which Defendant sends to promote its business.

         31.     Plaintiff received the subject texts within this judicial district and, therefore, Defendant’s

 violation of the TCPA occurred within this district. Upon information and belief, Defendant caused

 other text messages to be sent to individuals residing within this judicial district.

         32.     At no point in time did Plaintiff provide Defendant with his express written consent to

 be contacted using an ATDS.

         33.     Plaintiff is the subscriber and sole user of the 9289 Number and is financially

 responsible for phone service to the 9289 Number.

         34.     The impersonal and generic nature of Defendant’s text message demonstrates that

 Defendant utilized an ATDS in transmitting the messages. See Jenkins v. LL Atlanta, LLC, No. 1:14-

 cv-2791-WSD, 2016 U.S. Dist. LEXIS 30051, at *11 (N.D. Ga. Mar. 9, 2016) (“These assertions,

 combined with the generic, impersonal nature of the text message advertisements and the use of a short

 code, support an inference that the text messages were sent using an ATDS.”) (citing Legg v. Voice

 Media Grp., Inc., 20 F. Supp. 3d 1370, 1354 (S.D. Fla. 2014) (plaintiff alleged facts sufficient to infer

 text messages were sent using ATDS; use of a short code and volume of mass messaging alleged would

 be impractical without use of an ATDS); Kramer v. Autobytel, Inc., 759 F. Supp. 2d 1165, 1171 (N.D.

 Cal. 2010) (finding it "plausible" that defendants used an ATDS where messages were advertisements

 written in an impersonal manner and sent from short code); Hickey v. Voxernet LLC, 887 F. Supp. 2d

 1125, 1130; Robbins v. Coca-Cola Co., No. 13-CV-132-IEG NLS, 2013 U.S. Dist. LEXIS 72725, 2013

 WL 2252646, at *3 (S.D. Cal. May 22, 2013) (observing that mass messaging would be impracticable

 without use of an ATDS)).
Case 1:18-cv-24407-UU Document 1 Entered on FLSD Docket 10/23/2018 Page 8 of 13


         35.     The text messages originated from telephone number 482-80, a number which upon

 information and belief is owned and operated by Defendant.

         36.     The number used by Defendant (482-80) is known as a “short code,” a standard 5-digit

 phone number that enabled Defendant to send SMS text messages en masse, while deceiving recipients

 into believing that the message was personalized and sent from a telephone number operated by an

 individual.

         37.     Short codes work as follows: Private companies known as SMS gateway providers

 have contractual arrangements with mobile carriers to transmit two-way SMS traffic. These SMS

 gateway providers send and receive SMS traffic to and from the mobile phone networks' SMS centers,

 which are responsible for relaying those messages to the intended mobile phone. This allows for the

 transmission of a large number of SMS messages to and from a short code.

         38.     Specifically, upon information and belief, Defendant utilized a combination of hardware

 and software systems to send the text messages at issue in this case. The systems utilized by Defendant

 have the capacity to store telephone numbers using a random or sequential generator, and to dial such

 numbers without human intervention.

         39.     Defendant’s unsolicited text messages caused Plaintiff actual harm, including invasion

 of his privacy, aggravation, annoyance, intrusion on seclusion, trespass, and conversion. Defendant’s

 text messages also inconvenienced Plaintiff and caused disruption to his daily life.

                                        CLASS ALLEGATIONS

         PROPOSED CLASS

         40.     Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, on behalf of

 himself and all others similarly situated.

         41.     Plaintiff brings this case on behalf of a Class defined as follows:

                      All persons within the United States who, within the four
                      years prior to the filing of this Complaint, were sent a text
Case 1:18-cv-24407-UU Document 1 Entered on FLSD Docket 10/23/2018 Page 9 of 13


                      message, from Defendant or anyone on Defendant’s
                      behalf, to said person’s cellular telephone number,
                      advertising Defendant’s services, without the recipients’
                      prior express written consent.

         42.      Defendant and its employees or agents are excluded from the Class. Plaintiff does not

 know the number of members in the Class but believes the Class members number in the several

 thousands, if not more.

            NUMEROSITY

         43.      Upon information and belief, Defendant has placed automated and/or prerecorded calls

 to cellular telephone numbers belonging to thousands of consumers throughout the United States

 without their prior express consent. The members of the Class, therefore, are believed to be so numerous

 that joinder of all members is impracticable.

         44.      The exact number and identities of the Class members are unknown at this time and can

 only be ascertained through discovery. Identification of the Class members is a matter capable of

 ministerial determination from Defendant’s call records.

               COMMON QUESTIONS OF LAW AND FACT

         45.      There are numerous questions of law and fact common to the Class which predominate

 over any questions affecting only individual members of the Class. Among the questions of law and

 fact common to the Class are:

                      (1) Whether Defendant made non-emergency calls to Plaintiff’s and Class

                           members’ cellular telephones using an ATDS;

                      (2) Whether Defendant can meet its burden of showing that it obtained prior

                           express written consent to make such calls;

                      (3) Whether Defendant’s conduct was knowing and willful;

                      (4) Whether Defendant is liable for damages, and the amount of such damages; and

                      (5) Whether Defendant should be enjoined from such conduct in the future.
Case 1:18-cv-24407-UU Document 1 Entered on FLSD Docket 10/23/2018 Page 10 of 13


          46.     The common questions in this case are capable of having common answers. If Plaintiff’s

  claim that Defendant routinely transmits text messages to telephone numbers assigned to cellular

  telephone services is accurate, Plaintiff and the Class members will have identical claims capable of

  being efficiently adjudicated and administered in this case.

                TYPICALITY

          47.     Plaintiff’s claims are typical of the claims of the Class members, as they are all based

  on the same factual and legal theories.

                PROTECTING THE INTERESTS OF THE CLASS MEMBERS

          48.     Plaintiff is a representative who will fully and adequately assert and protect the interests

  of the Class and has retained competent counsel. Accordingly, Plaintiff is an adequate representative

  and will fairly and adequately protect the interests of the Class.

                PROCEEDING VIA CLASS ACTION IS SUPERIOR AND ADVISABLE

          49.     A class action is superior to all other available methods for the fair and efficient

  adjudication of this lawsuit, because individual litigation of the claims of all members of the Class is

  economically unfeasible and procedurally impracticable. While the aggregate damages sustained by the

  Class are in the millions of dollars, the individual damages incurred by each member of the Class

  resulting from Defendant’s wrongful conduct are too small to warrant the expense of individual

  lawsuits. The likelihood of individual Class members prosecuting their own separate claims is remote,

  and, even if every member of the Class could afford individual litigation, the court system would be

  unduly burdened by individual litigation of such cases.

          50.     The prosecution of separate actions by members of the Class would create a risk of

  establishing inconsistent rulings and/or incompatible standards of conduct for Defendant. For example,

  one court might enjoin Defendant from performing the challenged acts, whereas another may not.

  Additionally, individual actions may be dispositive of the interests of the Class, although certain class

  members are not parties to such actions.
Case 1:18-cv-24407-UU Document 1 Entered on FLSD Docket 10/23/2018 Page 11 of 13


                                              COUNT I
                             Violations of the TCPA, 47 U.S.C. § 227(b)
                               (On Behalf of Plaintiff and the Class)

          51.     Plaintiff re-alleges and incorporates paragraphs 1-50 as if fully set forth herein.

          52.     It is a violation of the TCPA to make “any call (other than a call made for

  emergency purposes or made with the prior express consent of the called party) using any

  automatic telephone dialing system … to any telephone number assigned to a … cellular telephone

  service ….” 47 U.S.C. § 227(b)(1)(A)(iii).

          53.     Defendant – or third parties directed by Defendant – used equipment having the

  capacity to dial numbers without human intervention to make non-emergency telephone calls to

  the cellular telephones of Plaintiff and the other members of the Class defined below.

          54.     These calls were made without regard to whether or not Defendant had first

  obtained express permission from the called party to make such calls. In fact, Defendant did not

  have prior express consent to call the cell phones of Plaintiff and the other members of the putative

  Class when its calls were made.

          55.     Defendant has, therefore, violated § 227(b)(1)(A)(iii) of the TCPA by using an

  automatic telephone dialing system to make non-emergency telephone calls to the cell phones of

  Plaintiff and the other members of the putative Class without their prior express written consent.

          56.     Defendant knew that it did not have prior express consent to make these calls, and

  knew or should have known that it was using equipment that at constituted an automatic telephone

  dialing system. The violations were therefore willful or knowing.

          57.     As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA,

  Plaintiff and the other members of the putative Class were harmed and are each entitled to a

  minimum of $500.00 in damages for each violation. Plaintiff and the class are also entitled to an

  injunction against future calls. Id.

                                               COUNT II
Case 1:18-cv-24407-UU Document 1 Entered on FLSD Docket 10/23/2018 Page 12 of 13


                 Knowing and/or Willful Violation of the TCPA, 47 U.S.C. § 227(b)
                             (On Behalf of Plaintiff and the Class)

         58.      Plaintiff re-allege and incorporate paragraphs 1-50 as if fully set forth herein.

         59.      At all times relevant, Defendant knew or should have known that its conduct as

  alleged herein violated the TCPA.

         60.      Defendant knew that it did not have prior express consent to make these calls and

  knew or should have known that its conduct was a violation of the TCPA.

         61.      Because Defendant knew or should have known that Plaintiff and Class Members

  had not given prior express consent to receive its autodialed calls, the Court should treble the

  amount of statutory damages available to Plaintiff and the other members of the putative Class

  pursuant to § 227(b)(3) of the TCPA.

         62.      As a result of Defendant’s violations, Plaintiff and the Class Members are entitled

  to an award of $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.

  § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

         WHEREFORE, Plaintiff, Marcelo Pena, on behalf of himself and the other members of

  the Class, pray for the following relief:

               a. A declaration that Defendant’s practices described herein violate the Telephone

                  Consumer Protection Act, 47 U.S.C. § 227;

               b. An injunction prohibiting Defendant from using an automatic telephone dialing

                  system to call and text message telephone numbers assigned to cellular telephones

                  without the prior express permission of the called party;

               c. An award of actual and statutory damages; and

               d. Such further and other relief the Court deems reasonable and just.



                                              JURY DEMAND
Case 1:18-cv-24407-UU Document 1 Entered on FLSD Docket 10/23/2018 Page 13 of 13


           Plaintiff and Class Members hereby demand a trial by jury.



  Dated: October 23, 2018

   SHAMIS & GENTILE, P.A.
   /s/ Andrew J. Shamis
   Andrew J. Shamis, Esq.
   Florida Bar No. 101754
   ashamis@shamisgentile.com
   14 NE 1st Avenue, Suite 1205
   Miami, FL 33132
   Telephone: 305-479-2299
   Counsel for Plaintiff and the Class
